Opinion of the Court
Darden, Judge:
Tried before a military judge alone, the accused was convicted of absence without leave and given a bad-conduct discharge, total forfeitures, ten months’ confinement at hard labor, and reduction in grade. He did not submit, in writing, his request to be tried by a military judge until after findings. For the reasons set forth in United States v Dean, 20 USCMA 212, 43 CMR 52 (1970), his failure so to do constitutes jurisdictional error that makes the findings a nullity. Accordingly, the decision of the United States Navy Court of Military Review is reversed. The findings of guilty and sentence are set aside. The record of trial is returned to the Judge Advocate General of the Navy. Another trial may be ordered.
Judge Ferguson concurs.